FILED
                            NOT FOR PUBLICATION                            NOV 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50576

               Plaintiff - Appellee,             D.C. No. 3:12-cr-03820-LAB

  v.
                                                 MEMORANDUM*
LUIS ENRIQUE LOPEZ-MEDINA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Luis Enrique Lopez-Medina appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

importation of controlled substances, in violation of 21 U.S.C. §§ 952 and 960.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm in part and dismiss in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
part.

        Lopez-Medina contends that the district court legally erred by misapplying

the Guidelines and relying on improper considerations to deny his request for a

minor role adjustment under U.S.S.G. § 3B1.2(b). We review de novo the district

court’s interpretation of the Guidelines and for clear error its factual determination

that a defendant is not a minor participant. See United States v. Rodriguez-Castro,

641 F.3d 1189, 1192 (9th Cir. 2011). The record reflects that the district court

understood and applied the correct legal standard, properly considered the totality

of the circumstances, and did not rely on improper factors in denying the

adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A), (C); United States v. Hurtado, 760
F.3d 1065, 1068-69 (9th Cir. 2014). The record further supports the court’s

conclusion that Lopez-Medina failed to carry his burden of establishing that he was

entitled to the adjustment. See Rodriguez-Castro, 641 F.3d at 1193.

        Lopez-Medina also contends that his sentence is substantively unreasonable.

The government contends that this challenge is barred by the appeal waiver set

forth in the parties’ plea agreement. Reviewing de novo, see United States v.

Watson, 582 F.3d 974, 981 (9th Cir. 2009), we agree. Contrary to Lopez-Medina’s

contention, the plain language of the waiver permitted him to appeal only the

denial of the minor role enhancement. See id. at 988.

        AFFIRMED in part; DISMISSED in part.


                                           2                                    13-50576